Citation Nr: 0830365	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-13 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an earlier effective date prior to March 29, 
2006 for a total rating for compensation on the basis of 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran had active service from November 1955 to November 
1958 and from April 1966 to November 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  

In August 2006 the veteran withdrew his appeal regarding the 
evaluation of PTSD.  Therefore, this issue is no longer on 
appeal.

A Video Conference hearing in front of the undersigned 
Veterans Law Judge was held in October 2007.  A transcript of 
the hearing has been associated with the claim file.


FINDINGS OF FACT

1.  On June 29, 2004, the veteran filed a claim for TDIU.

2.  In January 2005, the RO denied the veteran's claim for a 
TDIU.  The veteran filed a timely notice of disagreement in 
March 2005.

3.  The veteran did not subsequently withdraw his claim for 
TDIU.


CONCLUSION OF LAW

The criteria for an effective date of June 29, 2004, for the 
award of TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a); see 
generally 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(a)(2).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302(b) (2007).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the SOC.  The Board will construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.202.

The RO assigned an effective date of March 29, 2006 for the 
grant of TDIU on the basis that a claim to reopen entitlement 
to TDIU was received on that day.  The veteran seeks an 
earlier effective date.  He argues that he filed a notice of 
disagreement in March 2005 with the denial of TDIU in the 
January 2005 rating decision and that therefore the claim 
remained open.

On June 29, 2004, a document was received that was styled as 
a NOD in regard to the evaluation of PTSD.  Also contained in 
the document was a statement that the veteran felt that his 
condition warranted a 100 percent evaluation as he had 
retired due to PTSD.  We conclude that the NOD was 
sufficiently broad as to also be a claim for TDIU.

The veteran filed a specific claim for entitlement to TDIU in 
September 2004.  The claim was denied by a rating decision 
dated in January 2005.  In March 2005, the representative 
filed an NOD.  The document contained an attachment noting, 
amongst other things, "[t]his is the reason I put in for 
100%."  

In March 2006 the veteran filed a second claim for TDIU.  A 
rating decision of July 2006 granted TDIU with an effective 
date of March 29, 2006 the date of his second claim.  The 
veteran has appealed the effective date.  He claims that the 
effective date should be September 29, 2004 the date the 
first claim for TDIU was received.  

After a careful review of the evidence of record the Board 
finds that the veteran is entitled to an earlier effective 
date prior to March 29, 2006 for TDIU.

The RO has stated that the veteran was informed of the denial 
of his claim for TDIU by letter dated on January 31, 2005, 
but he did not file an NOD.  In this regard, an issue is 
whether the veteran filed an appeal to the January 2005 
rating action.  When it is not clear from an NOD which of 
multiple issues addressed in the rating decision the claimant 
desires to appeal, the RO should request clarification from 
the claimant.  38 C.F.R. § 19.26.  If RO personnel have a 
question as to the adequacy of an NOD, the procedures of an 
administrative appeal must be followed 38 C.F.R. § 19.27 
(2007).  

The Board notes that there have been no significant changes 
in facts regarding degree of disability in this case.  
Clearly, on September 29, 2004, the veteran filed a claim for 
TDIU.  (The Board also concludes that there was an earlier 
claim.)  In January 2005, the AOJ denied the claim and 
informed the veteran of the determination.  In March 2005, a 
document from the representative was received which included 
the term notice of disagreement.  Attached to the document 
was a statement from the veteran explaining why he had put in 
for "100%."  When viewed liberally, the Board cannot 
determine that the notice of disagreement did not attach to 
the denial of a total rating for compensation on the basis of 
individual unemployability.

Because the veteran filed his claim on June 29, 2004, and 
continuously pursued the claim thereafter, the date of 
receipt of his claim is the effective date of the grant of 
TDIU.

The Board finds that the veteran filed a valid NOD as to the 
denial of TDIU in the January 2005 rating decision.  Because 
the veteran filed a timely NOD, the January 2005 RO rating 
decision did not become final.  The claim of entitlement to 
TDIU was continually prosecuted and we discern no significant 
change in material facts.  Therefore, the effective date for 
the grant of TDIU is June 29, 2004.

In reaching this determination, the Board is aware that a 
November 2004 examiner determined that the veteran was 
capable of sedentary employment.  However, the 2004 opinion 
is substantially similar to the 2006 opinion which served as 
the basis of the grant.  Furthermore, the change in the 
combined rating from 80 percent to 90 percent is not material 
to the issue on appeal.


ORDER

An effective date of June 29, 2004 is assigned for the grant 
of TDIU.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


